Citation Nr: 0214298	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  01-00 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to increased pension based on the need for 
regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from April 1951 to January 
1953 and from August 1953 to August 1955.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 


FINDINGS OF FACT

1.  In March 1982, the Board determined that incomplete 
quadriplegia with paralysis of bladder, bowel and sex 
functions, as the result of a gunshot wound to the neck 
sustained on March 29, 1979, were the result of the veteran's 
own willful misconduct; in April 1987, the Board declined to 
reopen the prior determination. 

2.  In February 1998, the RO granted entitlement to non-
service connected pension based upon the effects of coronary 
artery disease with hypertension (30%) and personality 
disorder (10%).

3.  The veteran is not blind or a patient in a nursing home, 
and his disabilities, other than those that are the result of 
willful misconduct, do not render him unable to care for most 
of his daily personal needs or protect himself from the 
hazards and dangers incident to his daily environment without 
the assistance of others.

4.  The veteran, by reason of disabilities other than those 
that are the result of willful misconduct, is not helpless or 
so nearly helpless as to require the regular aid and 
attendance of another person.  

5.  The veteran's disabilities, apart from those that are the 
result of willful misconduct, do not confine him to his house 
or immediate premises.


CONCLUSION OF LAW

Entitlement to increased pension based on the need for 
regular aid and attendance or by reason of being housebound 
is not established.  38 U.S.C. §§  1502, 1541 (West 1991); 
38 C.F.R. §§ 3.351, 3.352 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased pension is payable to a veteran by reason of need 
for aid and attendance, or if not in need of aid and 
attendance, by reason of being housebound.  38 U.S.C.A. 
§ 1521; 38 C.F.R. § 3.351(a)(1).  The veteran, who is in 
receipt of pension benefits, seeks receipt of pension 
benefits at the higher rate based upon what he characterizes 
as his need for aid and attendance and his status as 
housebound. 

A veteran is considered to be housebound if he is confined to 
his dwelling and the immediate premises, or, if hospitalized, 
to the ward or clinical area, if it is reasonably certain 
that the disability and the resultant confinement will remain 
throughout his lifetime.  38 U.S.C.A. § 1502 (c); 38 C.F.R. 
§ 3.351(d).  Need for aid and attendance means helplessness 
or being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  The 
veteran will be considered in need of regular aid and 
attendance if he or she (1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; (2) is a patient in a nursing home because of mental or 
physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§  3.352(a).  38 C.F.R. § 3.351(c).  

38 C.F.R. § 3.352(a) provides that the following will be 
accorded consideration in determining the need for regular 
aid and attendance:  inability of the veteran to dress or 
undress himself or herself, or to keep himself or herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back etc.); inability of the 
veteran to feed himself or herself through the loss of 
coordination of the upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his or her daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purposes of analysis, "bedridden" is that condition 
which, through its essential character, actually requires 
that the veteran remain in bed.  The fact that the veteran 
has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or a cure will not suffice.  It 
is not required that all of the disabling conditions 
enumerated exist before a favorable rating may be made.  The 
particular personal functions that the veteran is unable to 
perform should be considered in connection with his or her 
condition as a whole.  It is only necessary that the veteran 
be so helpless as to need regular aid and attendance, not 
that there be a constant need.  Determinations that the 
veteran is so helpless, as to be in need of regular aid and 
attendance will not be based solely upon an opinion that the 
veteran's condition is such as would require him or her to be 
in bed.  They must be based on the actual requirement of 
personal assistance from others.

Disability pension benefits may not be paid based upon 
disabilities that are the result of willful misconduct.  
38 U.S.C.A. § 1521(a).  "Willful misconduct" means an act 
involving conscious wrongdoing or known prohibited action.  A 
service department finding that injury, disease or death was 
not due to misconduct will be binding on VA unless it is 
patently inconsistent with the facts and the requirements of 
laws administered by VA.  38 C.F.R. § 3.1(n).  To the extent, 
therefore, that the veteran suffers from disabilities that 
are the result of willful misconduct, those disabilities may 
not be considered in determining that the veteran is entitled 
to special monthly pension.  

In February 1998, the RO granted entitlement to non-service 
connected pension based upon the effects of coronary artery 
disease with hypertension (30%) and personality disorder 
(10%).  In addition to these disabilities, the veteran 
suffers from quadriplegia, with paralysis of bladder, bowel 
and sex functions, as the result of a gunshot wound to the 
neck sustained on March 29, 1979.  However, a March 1979 
police report reflects that the veteran was shot only after 
first firing upon someone else, and in March 1982, the Board 
determined that incomplete quadriplegia with paralysis of 
bladder, bowel and sex functions, as the result of a gunshot 
wound to the neck sustained on March 29, 1979, was the result 
of the veteran's own willful misconduct; in April 1987, the 
Board declined to reopen the prior determination.  The Board, 
therefore, does not consider the effects of the gunshot wound 
in determining whether the veteran is entitled to special 
monthly compensation.  

A VA examination in October 1997 revealed that the veteran 
was confined to a motorized scooter by quadriplegia and 
muscle atrophy.  That examination also revealed complaints of 
chest pain once per month, with exertion attributed to 
coronary artery disease; variable blood pressure control; and 
occasional incontinence.  

In August 1999, the veteran underwent an examination for 
housebound status or permanent need for regular aid and 
attendance.  Complaints consisted of loss of function in the 
lower extremities, loss of bowel and bladder control, and a 
weak right arm.  In describing upper extremity limitations, 
the examiner indicated that a weak right hand made it 
difficult for the veteran to dress himself or button his 
shirts.  The examiner observed that the veteran was 
incontinent of stool and urine and unable to attend to the 
needs of nature.  The examiner also indicated that the 
veteran was able to feed himself, but not able to prepare his 
own foods.  In describing lower extremity limitations, the 
examiner observed that, although the veteran was able to 
stand and pivot with assistance, the veteran required a 
motorized cart to "get around."  The examiner also noted 
limited range of motion of the spine trunk and neck.  The 
examiner indicated that the veteran manifested senile 
dementia, which the examiner characterized as mild.  The 
examiner concluded that the veteran was in need of assistance 
with most activities, reiterating that the veteran was 
incontinent and adding that the veteran rarely traveled 
outside his home.  Diagnoses consisted of C7-8 incomplete 
quadriplegia since a 1978 gunshot wound, bowel and bladder 
incontinence, mild senile dementia, and cardiovascular 
disease with hypertension.  

The veteran's limitations stem principally from his 
quadriplegia and incontinence, both of which are the result 
of the 1978 gunshot wound the Board previously determined was 
the result of willful misconduct.  The examination reports do 
not suggest that coronary artery disease and hypertension 
play a significant role in limiting the veteran's activities; 
the reference to only tightness of chest once a month in 
October 1997 and the lack of reference to those diseases in 
August 1999 suggest that they have little impact upon the 
veteran's ability to tend to his daily needs.  Similarly, the 
characterization of dementia as mild and the lack of recent 
reference to a personality disorder suggests that those 
disorders fail to play a significant role in rendering the 
veteran either in need of aid or attendance or housebound.  

The veteran is not blind or a patient in a nursing home, and 
his disabilities, other than those that are the result of 
willful misconduct, do not render him unable to care for most 
of his daily personal needs or protect himself from the 
hazards and dangers incident to his daily environment without 
the assistance of others.  The veteran, by reason of 
disabilities other than those that are not the result of 
willful misconduct, is not helplessness or so nearly helpless 
as to require the regular aid and attendance of another 
person.  The veteran's disabilities, apart from those that 
are the result of willful misconduct, do not confine him to 
his house or immediate premises.

The veteran has challenged the prior determination that 
injuries sustained in 1978 were the result of willful 
misconduct and has argued that the contents of the police 
report were inaccurate.  However, the Board's prior 
determinations are final and may be reopened only through the 
submission of new and material evidence. 38 U.S.C.A. §§ 5108, 
7104; 38 C.F.R. §§ 3.156, 20.1100, 20.1105.  The veteran has 
not submitted new evidence probative of this issue.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001); see also 66 Fed. Reg. 45620-32 (August 29, 2001).  
This law, which sets forth development requirements, is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The RO considered and applied the VCAA and notified of the 
appellant of the change in law.  The Board finds, 
furthermore, that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  The appellant and his representative have been 
notified in the statement of the case and the supplemental 
statement of the case of the type of evidence needed to 
substantiate his claim.  Furthermore, VA has obtained all 
existing pertinent evidence identified by the appellant.  

VA has satisfied its duties both to notify and to assist the 
appellant in this case.  Further development and further 
expenditure of VA's resources is not warranted.

ORDER

The appeal is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

